Citation Nr: 1203335	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.  

This matter is on appeal from a May 10, 2006 decision by the Department of Veterans Affairs (VA) regional office (RO) in Chicago, Illinois.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In September 2010, the Board remanded this case for additional development in view of statements made by the Veteran at his hearing before the undersigned Veteran's Law Judge in April 2010.  As is relevant here, the Board instructed the AMC to obtain "any VA outpatient treatment records from the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois, and specifically for the period from 1965 through 1968 and in 1985." At the time, the Board noted that the Veteran sought treatment specifically at the Lakeside Outpatient Clinic, also in Chicago, Illinois.

In September 2010, the AMC sent a request to the VAMC in Chicago, Illinois, as well as from all outpatient health clinics in the Chicago area, to provide all records from 1965-1968 as well as all records from 1985.  The VAMC promptly responded later in September 2010 that it had no records on file for the Veteran, but searched only for the years 1965 and 1985.  Contrary to the Board's instructions, there is no evidence that there was any search for records from 1966 to 1968.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet.App. 268 (1998).  In this case, a search for VA treatment records only from 1965 and 1985 was not what the Board asked for and is thus, not in substantial compliance with the September 2010 remand.  Indeed, since the Veteran was on active duty for much of 1965, it is unlikely that a significant number of VA treatment records would have been generated during that year.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment records from the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois, specifically for the period from 1966 through 1968.  The VAMC should be notified that the Veteran sought treatment specifically at the Lakeside Outpatient Clinic, also in Chicago, Illinois.

2.  If the VA treatment records from 1966-1968 indicate that the Veteran received treatment for a low back disorder of any sort during that time, the claims file should be forwarded to the VA examiner who examined the Veteran in April 2006.  There, the examiner should review all new evidence of record, including the statements made by the Veteran as well as by friends and family, and provide an addendum to his previous opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any low back disorder is attributable to active duty.

The requested addendum opinion must be accompanied by a thorough reasons and bases for the opinions rendered.  If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

A new examination is not necessary unless deemed necessary by the examiner, or the examiner who provided the April 2006 opinion is no longer available. 

3.  Thereafter, readjudicate the issue on appeal with consideration of all evidence of record, and particularly the evidence obtained pursuant to this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


